DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4-12, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobayashi et al. (US8138097).
Regarding claim 2, Isobayashi discloses a process for selectively processing a substrate (Figs. 5-10), the process comprising: patterning a second layer that is over a first layer of the substrate, such that a first surface of the first layer is exposed (metal layer 520 reads on a first layer, dielectric layer 510 reads on a second layer, Fig. 7 and claim 9); selectively depositing an organic film on the exposed first surface of the first layer relative to a second surface of the second layer, wherein the first surface and the second surface have different compositions (organic film 910, 2nd drawing in Fig. 9 and claim 9); and processing the substrate using a mask, wherein the mask comprises the organic film on the first surface (1st drawing in Fig. 10 and claim 9). 
Regarding claim 4, Isobayashi discloses wherein the first surface is a metallic surface (metal layer 520 reads on a first layer, Fig. 7 and claim 9).  
Regarding claim 5, Isobayashi discloses wherein the second surface is a dielectric surface (dielectric layer 510 reads on a second layer, Fig. 7 and claim 9).  
Regarding claim 6, Isobayashi discloses wherein the mask is an etch mask, said processing the substrate comprises etching the second layer, and said etching is selective to material of the second layer relative to the mask (1st drawing in Fig. 10 and claim 9).  
Regarding claim 7, Isobayashi discloses wherein and said processing the substrate comprises further etching the first layer selectively relative to the mask to form a structure (1st drawing in Fig. 10 and claim 9).  
Regarding claim 8, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 9, Isobayashi discloses wherein said patterning the second layer comprises using photolithography (Figs. 5-7 and claim 9).  
Regarding claim 10, Isobayashi discloses wherein said processing the substrate comprises using the mask as an etch mask in a tone reversal process (Figs. 9-10 and claim 9).  
Regarding claim 11, Isobayashi discloses wherein the first surface is a metallic surface, and the second surface is a dielectric surface (metal layer 520 reads on a first layer, dielectric layer 510 reads on a second layer, Fig. 7 and claim 9).  
Regarding claim 12, Isobayashi discloses wherein said patterning the second layer comprises patterning a photoresist over the second layer, and the tone reversal process results in the first layer having a pattern that is inverted relative to the photoresist (Figs. 5 and 9, and claim 9).  
Regarding claim 14, Isobayashi discloses wherein said processing the substrate comprises using the mask as a block mask in a block mask process (1st drawing in Fig. 10 and claim 9).  
Regarding claim 15, Isobayashi discloses wherein the second surface has a primary mask pattern thereon prior to said selectively depositing, and wherein the mask modifies the primary mask pattern for said processing the substrate (Figs. 7 and 9; and claim 9).  
Regarding claim 16, Isobayashi discloses wherein: said patterning the second layer comprises forming a hard mask, lithographically patterning the hard mask, and exposing the first surface by etching through the second layer when the patterned hard mask is over the second layer; and said selectively depositing the organic film comprises selectively depositing onto the first surface relative to the second surface and a material of the hard mask (Figs. 5-9; and claim 9).  
Regarding claim 20, Isobayashi discloses wherein a selectivity for depositing the organic film on the first surface relative to the second surface is at least 80% (2nd drawing in Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al. (US8138097) as applied to claim 2 above, in view of Elam et al. ECS Transactions vol. 69, year 2015, pages 147-157).
Regarding claim 3, Isobayashi is silent about subjecting the organic film to an infiltration process to incorporate metal into the organic film and thereby form an infiltrated film, wherein the mask comprises the infiltrated film.  However, Isobayashi discloses that the organic film is used as an etch mask (Fig. 10 and claim 9).  In addition, Elam teaches that an infiltration process to incorporate metal into an organic film such as a polymer resist can harden the resist and make it more robust toward subsequent etching (abstract).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to subject the organic film to an infiltration process to incorporate metal into the organic film and thereby form an infiltrated film as taught by Elam, in the method of Isobayashi, in order to harden the mask and make it more robust toward the subsequent etching. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al. (US8138097) as applied to claim 10 above, in view of Elam et al. ECS Transactions vol. 69, year 2015, pages 147-157).
Regarding claim 13, Isobayashi is silent about subjecting the organic film to an infiltration process to incorporate metal into the organic film and thereby form an infiltrated film, wherein the mask comprises the infiltrated film.  However, Isobayashi discloses that the organic film is used as an etch mask (Fig. 10 and claim 9).  In addition, Elam teaches that an infiltration process to incorporate metal into an organic film such as a polymer resist can harden the resit and make it more orbust toward subsequent etching (abstract).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to subject the organic film to an infiltration process to incorporate metal into the organic film and thereby form an infiltrated film as taught by Elam, in the method of Isobayashi, in order to harden the mask and make it more robust toward the subsequent etching. Elam teaches that the infiltrated film has an increased resistance to selective etching of said processing relative to the organic film (abstract).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al. (US8138097) as applied to claim 2 above, in view of Tran et al. (US20060046422).
Regarding claim 17, Isobayashi is silent about forming spacers over a layer comprising the second surface; and exposing the first surface between at least two of the spacers prior to said selectively depositing, wherein the organic film is deposited between the at least two of the spacers.  However, Isobayashi discloses that the method is used to make the organic film as an etching mask by filling the space between a primary mask with the organic film. In addition, Tran teaches that it is well-known to use a spacer approach (pitch doubling) to make a mask from another mask, in order extend the capabilities of photolithographic techniques beyond their minimum pitch (paragraph 0008 and Figs. 1A-1F).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate the spacer approach as taught by Tran in the method of Isobayashi for making the primary mask to be filled with the organic film, in order to extend the capabilities of photolithographic techniques beyond their minimum pitch.  
Regarding claim 18, Isobayashi in view of Tran discloses wherein said processing the substrate comprises selectively removing material of a first layer that is not under the mask or the spacers relative to material of the first layer that is under the mask and the spacers, wherein the first layer comprises the first surface (Isobayashi, Fig. 10; Tran, Fig. 1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al. (US8138097) as applied to claim 2 above, in view of Engelhardt et al. (US20010054599).
Regarding claim 19, Isobayashi is silent about wherein the organic film comprises a polyimide film.  However, Isobayashi discloses that the organic film is used as a mask for etching a metal layer (Figs. 9-10 and claim 9).  In addition, Engelhardt teaches that polyimide is a known mask for etching a metal layer (paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use polyimide, which is a known mask for etching a metal layer as taught by Engelhardt, as the organic film in the method of Isobayashi, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al. (US8138097) in view of Elam et al. ECS Transactions vol. 69, year 2015, pages 147-157).
Regarding claim 21, Isobayashi discloses a process for selectively processing a substrate (Figs. 5-10), the process comprising: patterning a second layer that is over a first layer of the substrate, such that a first surface of the first layer is exposed (metal layer 520 reads on a first layer, dielectric layer 510 reads on a second layer, Fig. 7 and claim 9); selectively depositing an organic film on the exposed first surface of the first layer relative to a second surface of the second layer, wherein the first surface and the second surface have different compositions (organic film 910, 2nd drawing in Fig. 9 and claim 9); and processing the substrate using a mask, wherein the mask comprises the organic film on the first surface (1st drawing in Fig. 10 and claim 9). 
Isobayashi is silent about subjecting the organic film to an infiltration process to incorporate metal into the organic film and thereby form an infiltrated film.  However, Isobayashi discloses that the organic film is used as an etch mask (Fig. 10 and claim 9).  In addition, Elam teaches that an infiltration process to incorporate metal into an organic film such as a polymer resist can harden the resist and make it more robust toward subsequent etching (abstract).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to subject the organic film to an infiltration process to incorporate metal into the organic film and thereby form an infiltrated film as taught by Elam, in the method of Isobayashi, in order to harden the mask and make it more robust toward the subsequent etching. 
Regarding claim 22, Isobayashi in view of Elam discloses wherein said processing the substrate comprises using the mask as an etch mask in a tone reversal process (Isobayashi, Figs. 9-10 and claim 9; Elam, abstract).  
Regarding claim 23, Isobayashi in view of Elam discloses wherein said processing the substrate comprises using the mask as a block mask in a block mask process (Isobayashi, 1st drawing in Fig. 10 and claim 9; Elam, abstract).  
Regarding claim 25, Isobayashi discloses wherein there is no organic material of the organic film over the second surface during said processing the substrate (Figs. 9-10).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al. (US8138097) in view of Elam et al. ECS Transactions vol. 69, year 2015, pages 147-157) as applied to claim 21 above, and further in view of Engelhardt et al. (US20010054599).
Regarding claim 24, Isobayashi discloses wherein the first surface is a metallic surface, and the second surface is a dielectric surface (metal layer 520 reads on a first layer, dielectric layer 510 reads on a second layer, Fig. 7 and claim 9).  Isobayashi is silent about wherein the organic film comprises a polyimide film.  However, Isobayashi discloses that the organic film is used as a mask for etching a metal layer (Figs. 9-10 and claim 9).  In addition, Engelhardt teaches that polyimide is a known mask for etching a metal layer (paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use polyimide, which is a known mask for etching a metal layer as taught by Engelhardt, as the organic film in the method of Isobayashi, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713